DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the discrepancy" in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7, 8, 10, 12, 13, 16-18, 20, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge et al. (US 2018/0067464) in view of Yan et al. (US 2020/0031057).
Regarding claim 1, Budge teaches a system for additive manufacturing (FIGS. 1, 2; [0015]-[0035]), comprising: 
a support (18); and 
a print head (20) connected to and moveable by the support (18), the print head including: 
a nozzle having an outlet (22) ([0020]) configured to discharge a continuous reinforcement at least partially coated in a matrix (e.g., [0042]);
Budge does not teach the at least one actuator connected to the print head, and the least one actuator being configured to cause movement of the nozzle independent of movement of the print head. However, Yan teaches an additive manufacturing device ([0023]; FIGS. 1, 2, and 4) having several rotational degrees of freedom as shown in Figures 1 and 2:

    PNG
    media_image1.png
    723
    470
    media_image1.png
    Greyscale

As shown above the rotational extrusion nozzle 6 is able to rotate and actuate independent of the print head (represented by the three tine-shaped objects in FIG. 1) via several degrees of rotational freedom ([0029]-[0034], [0043]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the additive manufacturing device to include the horizontal and vertical rotating shafts to in order to achieve the adjustment of the forming angle as desired by Yan ([0010]).
Regarding claim 4, Budge renders obvious a sensor connected to the print head, the sensor being configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged; and a controller in communication with the print head, the support, and the sensor, the controller being configured to determine, based at least in part on the signal, a movement of at least one of the print head or the at least one actuator. Paragraph [0035] of Budge below, while broadly written, teaches that peripheral devices 40 may be embedded within the machine 14 in toto, which includes the printhead, peripheral position sensors and a dedicated processor as a controller, as well as support 18 with a 6-axis robotic arm, [0035]-[0037], [0042], [0082]):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Regarding claim 7, Budge teaches wherein the controller is further configured to determine that the discrepancy is less than a threshold discrepancy, and determine the movement of the at least one actuator based at least in part on the discrepancy being less than the threshold discrepancy (a dedicated processor may be configured to execute instructions stored on the memory to receive commands from processor 36 associated with video , audio , other sensory data , control data, [0035]-[0037], [0042], [0047]-[0049]).  
Regarding claim 8, Budge renders obvious a sensor mounted to the print head, the sensor being configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged (As noted above with respect to claim 4, paragraph [0035] of Budge teaches that peripheral devices 40 may be embedded within the machine 14 in toto, which includes the printhead, peripheral position sensors and a dedicated processor as controller, as well as support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]) (e.g., [0035]-[0037], [0042]); and a controller in communication with the print head and the support, the controller being configured to control movement of the support based on a predefined tool path, wherein the at least one actuator is configured to cause movement of the outlet independent of operation of the support via closed-loop feedback of the signal from the sensor (The controller directs regulates something, which includes processors, [0047]-[0049]). 
Regarding claim 10, Budge teaches a cure enhancer configured to expose the at least partially coated continuous reinforcement to a cure energy ([0015]-[0035], FIGS. 1, 2). 
Regarding claim 12, Budge renders obvious a sensor mounted to the print head and configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged (As noted above with respect to claim 4, paragraph [0035] of Budge teaches that peripheral devices 40 may be embedded within the machine 14 in toto, which includes the printhead, peripheral position sensors and a dedicated processor as controller, as well as support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]) (e.g., [0035]-[0037], [0042]); and a controller configured to selectively adjust operation of the cure enhancer based on the signal ([0015]-[0035], FIGS. 1, 2).  
Regarding claim 13, Budge renders obvious a sensor mounted to the print head (As noted above with respect to claim 4, paragraph [0035] of Budge teaches that peripheral devices 40 may be embedded within the machine 14 in toto, which includes the printhead, peripheral position sensors and a dedicated processor as controller, as well as support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]) (e.g., [0035]-[0037], [0042]), the sensor configured to generate a signal indicative of a characteristic of a surface onto which the at least partially coated continuous reinforcement is to be discharged ([0015]-[0035], FIGS. 1, 2).  
Regarding claim 16, Budge teaches wherein the support is configured to move the print head in at least one of an X-direction, a Y-direction, and a Z-direction; and the at least one actuator is configured to move the outlet in at least the Z-direction feedback (e.g., [0035]-[0037], [0042]).  
Regarding claim 17, Budge teaches wherein the at least one actuator is configured to move the outlet in only the Z-direction (support 18 is capable of moving in multiple directions and is capable of being configured to move in one direction as well, [0014]).
Regarding claim 18, Budge teaches wherein the support is one of a gantry, a robot arm, or a gantry/arm hybrid (support 18 is a robotic arm, gantry, [0014]).  
Regarding claim 20, Budge teaches a system for additive manufacturing (FIGS. 1, 2; [0015]-[0035]), comprising: 
a support (18) ([0014]); 
a print head (20) connected to and moveable by the support ([0014]), the print head including: 
a matrix reservoir configured to at least partially wet a continuous reinforcement with a matrix ([0020]); 
an actuator connected to the support (peripheral device of one or more actuators, [0035]);
a module connected to and moveable by the actuator, the module having an outlet (22) configured to discharge the continuous reinforcement (e.g., support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]); 
a sensor configured to generate a signal indicative of an operation of the printhead (peripheral position sensors and dedicated processor as controller, [0035], support 18 with 6-axis robotic arm, [0035]-[0037], [0042], [0082]); 
a controller in communication with the actuator and the sensor, the controller being configured to cause, based at least in part on the signal, the actuator to: move the module, in a first direction towards the surface, to a first position, wherein at the first position the outlet is spaced apart from the surface by a first distance, and move the module, in a second direction away from the surface, to a second position, wherein at the second position the outlet is spaced apart from the surface by a second distance greater than the first distance (e.g., [0035]-[0037], [0042]).
Budge does not expressly teach a module (which may be a nozzle or some other device  attached to a print head assembly analogously recited in claim 1 of Applicant’s claimed invention) connected to the actuator, which is in turn connected to the support. However, Yan teaches an additive manufacturing device ([0023]; FIGS. 1, 2, and 4) having several rotational degrees of freedom as shown in Figures 1 and 2:

    PNG
    media_image1.png
    723
    470
    media_image1.png
    Greyscale


As shown above, the rotational extrusion nozzle 6 is able to rotate and actuate independent of the print head (represented by the three tine-shaped objects in FIG. 1) via several degrees of rotational freedom ([0029]-[0034], [0043]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the additive manufacturing device to include the horizontal and vertical rotating shafts to in order to achieve the adjustment of the forming angle as desired by Yan ([0010]).
Regarding claims 21 and 23, Budge teaches controlled movement of either the module or print head with the controller and other peripheral devices, such as peripheral position sensors associated with print head distance and dedicated processor as controller, and execute received commands from the processor (when the printhead moves the material is capable of coming out of the printhead,  [0035]-[0037], [0042]). Budge is therefore capable of performing the controlled movements recited in claims 21 and 23.
Regarding claim 24, Budge teaches a cure enhancer (22) connected to the print head and configured to expose the continuous reinforcement ([0035]-[0037], [0042]).

Claims 5, 6, 9, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge and Yan as applied to claim 1 above, and further in view of Lewis (US 2020/0147873).
Regarding claims 5, Budge teaches a dedicated processor may be configured to execute instructions stored on the memory to receive commands from processor associated with sensory data via, e.g., position sensors, in paragraph [0035]. The references as combined do not expressly teach wherein the characteristic is a distance from the outlet to the surface or compare the distance and the expected distance; and wherein the movement of the at least one of the print head or the at least one actuator is further based at least in part on the comparison. Lewis teaches a printhead for 3D printing ([0006]), wherein the nozzle 204 is located at a predetermined distance from the printing surface 210 ([0042]) based on a sensor or another device for detecting the position of a printing surface with respect to the nozzle (i.e., distance [0043]; see also [0041], [0049]-[0054], [0056], [0058], [0068]), and may move the nozzles based on the comparison (0058-0059). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Budge to include a sensor whose characteristic is distance of the printhead relative to the printing surface in order to avoid direct contact between the printhead and printing surface as desired by Lewis.
Regarding claims 6, 9, and 14, the references as combined do not expressly teach that the sensor characteristic is a distance from the outlet to the surface. Lewis teaches a printhead for 3D printing ([0006]), wherein the nozzle 204 is located at a predetermined distance from the printing surface 210 ([0042]) based on a sensor or another device for detecting the position of a printing surface with respect to the nozzle (i.e., distance [0043]; see also [0041], [0049]-[0054], [0056], [0058], [0068]). It would have been obvious to one of ordinary skill in the art at the time of filing the application to modify Budge to include a sensor whose characteristic is distance of the printhead relative to the printing surface in order to avoid direct contact between the printhead and printing surface as desired by Lewis.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Budge et al. and Yan et al. as applied to claim 1 above, and further in view of Brennan (US 2017/0368739).
Regarding claim 2, Budge teaches that the outlet is moveable by the at least one actuator relative to the matrix reservoir (e.g., [0020], [0021]), does not teach a matrix reservoir in which the continuous reinforcement is at least partially coated in the matrix at a location upstream of the outlet, wherein the matrix reservoir moves with the support. However, Brennan teaches a matrix reservoir in which the continuous reinforcement is at least partially coated in the matrix at a location upstream of the outlet, wherein the matrix reservoir moves with the support (FIG. 2 showing feed material (20) coating feed material (16) upstream, [0053]-[0059]; FIGS. 2, 3). The references as combined are analogous in the field of material deposition systems in additive manufacturing via extrusion. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the application to modify the print head to at least partially coat the continuous reinforcement upstream of the outlet so as to control the interaction between the materials (16, 20) prior to extrusion as desired by Brennan ([0054]).

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, none of the prior art, either alone or in combination, teach the limitation wherein the print head remains stationary during movement of the module in the first direction and movement of the module in the second direction.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-14, 16-18, 20, 21, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As noted above, the combination of Budge and Yan appear to teach two separately moving components of the actuator that move independently of controlling the print head, as well as the print head movable by the support.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN T HULTING whose telephone number is (571)272-4645.  The examiner can normally be reached on Monday-Friday 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Evan Hulting/
Examiner, Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745